DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US17/52302, filed on 09/19/2017.
Acknowledgment is made of applicant’s claim for provisional application 62/396,290 filed on 09/19/2016.
CLAIM STATUS
Claims 1-9 and 11-16 are pending.
Claims 1- 6, 9, 11, and 15 are amended.
Claim 10 is canceled.

Response to Arguments
Applicant's arguments filed on 02/08/21 have been fully considered
With respect to rejection under 35 U.S.C 101 the argument presented by the applicant is not persuasive. Examiner  respectfully disagree with the argument for following reason :
Independent claim 1, 9, and 15 are amended to present a detector circuit. Regarding claim 1 the amended portion recites –“a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating which portions of a bandwidth of interest are available spectrum.”
This amended potion indicates a “detector circuit” which can be any general processor which can analyze a noise estimation output and just point out what should be the available bandwidth. The amended portion does not clearly mention a proper practical application of the invention. 
Upon further consideration of the amendment as filed, the claims does not overcome 101. Examiner notes that incorporated claim 4 into claim 1 would overcome the rejection under 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-3, 5-9, and 11-16 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or 
Claims 1-3, 5-9 and 11-16 all pertain to statutory classes. (Step 1).
Claims 1-3, 5-9, and 11-16 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing any received signal with a specified decomposition tool such as empirical mode decomposition, creating intrinsic mode function and estimating noise based on that and using a detector circuit to make analysis and deliver the bandwidth of interest from noise estimated signal . The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing  signal to estimate noise based on a mathematical modeling and function .To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: a system comprising:
 an empirical mode decomposition (EMD)-based noise estimator to: 
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (            
                β
            
        ) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal.  
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating which portions of a bandwidth of interest are available spectrum.
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: a detector circuit to provide a spectrum availability output
 Although the claim recites a detector circuit to process the noise estimation signal but it is not integrated into any additional element. This detector circuit can be any generic computer or processor .As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
As recited in MPEP section 2106.05(g), displaying analysis/results (i.e. providing an output) is considered extra solution activity and is not considered significantly more than the abstract idea.
To clarify the identified abstract idea in claim 9, the pertinent portion pertaining to abstract idea is bolded.
Claim 9: A method of estimating noise power in a signal of interest, the method comprising: 
receiving, by a controller, a signal; 
decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; 
determining, by the controller, a ratio (            
                β
            
         ) of IMF1 power to a total noise power of the received signal; and determining, by the controller, a noise power output based on the ratio (            
                β
            
        ).  
determining, by the controller, a detection threshold based on the noise power output; 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. 1.111Page 4 Serial Number: 16/334,345 Filing Date: March 18, 2019comparing, by the controller, each of the IMFs to the detection threshold to determine which portions of a bandwidth of interest are available spectrum; and 
outputting, by the controller, an indication of the determined portions of the bandwidth of interest that are available spectrum.
Claim 9 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 9 has additional elements of: receiving, by a controller, a signal; 
outputting, by the controller, an indication of the determined portions of the bandwidth of interest that are available spectrum.

With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of noise estimation or does not establish the idea that a certain amount of noise has been estimated. A controller and a detector can be any generic computer or processor to perform the task. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94. Additionally, as recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving a signal) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  

To clarify the identified abstract idea in claim 15, the pertinent portion pertaining to abstract idea is bolded.
Claim 15: An EMD-based method of estimating noise power in a bandwidth of interest, the method comprising: 
receiving, by a controller, a signal comprising a bandwidth of interest; 
decomposing, by the controller, the signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; 
determining, by the controller, a ratio (            
                β
            
        ) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); 
determining, by the controller, a detection threshold based on the noise power output; and 
comparing by controller each IMF of the plurality of IMFs to the detection threshold to determine which portions of the bandwidth of interest are available spectrum and 
and outputting an indication of the portions of bandwidth of interest that are available spectrum.
Claim 15 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 15 has additional elements of: receiving, by a controller, a signal comprising a bandwidth of interest; 
outputting an indication of the portions of bandwidth of interest that are available spectrum.
With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of noise estimation or does not establish the idea that a certain amount of noise has been predicted. A controller and a detector can be any generic computer or processor to perform the task .As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
As recited in MPEP section 2106.05(g), displaying analysis/results (i.e. providing an output) is considered extra solution activity and is not considered significantly more than the abstract idea.
Claim 2-3, 11-13 and 16 only recites further details of the abstract idea and do not provide anything more or additional element for the abstract idea. Thus  the 
Claim 4, 8 and 14 recites additional element by providing specific guideline of implementation of noise estimator using cognitive radio system (claim 4) ,a digital signal processor (claim 8) and reciting that the energy detector is a Maximum Eigenvalue Detector (MED) (claim14). But none of these additional element establish any practical application of noise estimation so they fail Step 2A prong 2.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Claim 9: receiving, by a controller, a signal is well known as controller can be any computer or processor to receive the signal for further processing 
Claim 15: receiving, by a controller, a signal comprising a bandwidth of interest is well known as controller can be any computer or processor to receive the signal for further processing.
 The process of acquiring a signal by a controller and selecting from bandwidth of interest is a generic signal processing technique and well known routine and conventional. The limitations fail to provide anything significantly more than the abstract ideas identified in the claims and as such claim 9 and 15 are  non-statutory under 35 USC 101. 
Examiner’s note
Regarding Claim 1, the closest prior art of record, Huang et al. (US 20030033094 A1) (hereinafter Huang) and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches the following:
Huang teaches an empirical mode decomposition (EMD)-based (Huang, Fig 1(a), element 120) noise (Huang, Para [0461], using EMD rather Fourier we can surgically remove unwanted noises and assess the noise amount and Fig 43, identify noise in time) estimator to: 
decompose a received signal (Huang, Para [0091], in this way the signal will be expanded by using a basis that is adaptively derived from signal itself) into a plurality of intrinsic mode functions (IMFs) (Huang, Fig 1(a), element 130 and Para [0091]) 
Huang does not  explicitly teach to  provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (            
                β
            
        ) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal.  
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator, the spectrum availability output indicating which portions of a bandwidth of interest are available spectrum.
Dannenberg teaches 
a detector circuit (Abstract, line 1, tone detector)  to provide a spectrum availability ( Abstract , line 2-4, “An estimate is calculated for each of the following three parameters of the band limited spectrum of the input signal; total power, power mean frequency, and mean square power bandwidth. Each of the three input spectrum parameters is compared to the same parameter of the tone or tones desired to be detected”) output based on the noise estimation output (COL 2, line 27-36), the spectrum availability output indicating which portions of a bandwidth of interest are available spectrum (COL 2, line 27-33, “ the estimated means square power bandwidth “).
However, the prior art alone or in combination fails to anticipate or render obvious a system comprising: an empirical mode decomposition (EMD)-based noise estimator to: 
decompose a received signal into a plurality of intrinsic mode functions (IMFs) and provide a noise estimation output based on the plurality of IMFs, the noise estimation output being based at least in part on a ratio (            
                β
            
        ) of a power of a first IMF of the plurality of IMFs to a total noise power of the received signal  
a detector circuit to provide a spectrum availability output based on the noise estimation output provided from the EMD-based noise estimator in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding Claim 9, the closest prior art of record, Huang et al. (US 20030033094 A1) and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches the following: 
Huang teaches a method of estimating noise power in a signal of interest, the method comprising: 
receiving, by a controller (Huang, Para [0088], the invention employs a computer implemented empirical mode decomposition method which decomposes physical signal), a signal; 
decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using (Huang, Para [0088]) an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1   (Huang, Fig 3(f), First IMF) to IMFx; 
(c)-(k) show all the IMFs obtained from repeatedly sifting the wind speed signal in FIG. 4(b). So 4(c)-4(k) shows all IMFx values).
 	Huang does not explicitly teach determining, by the controller, a ratio (            
                β
            
         ) of IMF1 power to a total noise power of the received signal; and determining, by the controller, a noise power output based on the ratio (            
                β
            
        ). 
 determining, by the controller, a detection threshold based on the noise power output; and 
comparing by controller each IMF of the plurality of IMFs to the detection threshold to determine which portions of the bandwidth of interest are available spectrum and 
and outputting an indication of the portions of bandwidth of interest that are available spectrum.
Dannenberg teaches 
 determining, by the controller, a detection threshold (COL 10, line 3-11, power estimating circuit 201) and 
which portions of the bandwidth of interest are available spectrum and 
and outputting an indication of the portions of bandwidth of interest that are available spectrum (COL 2, line 27-33, “ the estimated means square power bandwidth) .
However, the prior art alone or in combination fails to anticipate or render obvious a method of estimating noise power in a signal of interest, the method comprising: 	receiving, by a controller, a signal; decomposing, by the controller, the received signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; 
determining, by the controller, a ratio (            
                β
            
         ) of IMF1 power to a total noise power of the received signal; and determining, by the controller, a noise power output based on the ratio (            
                β
            
        )
determining, by the controller, a detection threshold based on the noise power output; and 
comparing by controller each IMF of the plurality of IMFs to the detection threshold to determine which portions of the bandwidth of interest are available spectrum and 
and outputting an indication of the portions of bandwidth of interest that are available spectrum in combination with the rest of the claim limitations as claimed and defined by the Applicant. (non-teaching part in bold).

Regarding Claim 15, the closest prior art of record, Huang et al. (US 20030033094 A1) in view of  Huang et al. (US 20030033094 A1), (hereinafter Huang) in view of  WU et al  ( US 20100309317 A1) (hereinafter WU)  and Dannenberg (US 3937899) (hereinafter Dannenberg) teaches following 
Huang teaches an EMD-based method of estimating noise power (Huang, Para [0088]) in a bandwidth of interest, the method comprising: 
decomposing, by the controller, the signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 (Huang, Fig 3(f), First IMF) to IMFx; (Huang, Fig 4(b)-4(k) , Para[0272], (c)-(k) show all the IMFs obtained from repeatedly sifting the wind speed signal in FIG. 4(b) .So 4(c)-4(k) shows all IMFx values)
Huang does not explicitly teach receiving, by a controller, a signal comprising a bandwidth of interest; 
determining, by the controller, a ratio (flu) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); determining, by the controller, a detection threshold based on the noise power output; and comparing by the controller each IMF of the plurality of IMFs to the detection threshold to determine which portions of the bandwidth of interest are available spectrum. and outputting an indication of the portions of bandwidth of interest that are available spectrum.

Wu teaches receiving, by a controller, a signal comprising a bandwidth of interest;(Wu , Para[0020], a baseband (BB) processor for analyzing the digitized samples received from the sampler and identifying a piece of unused spectrum in the bandwidth allocated to the TV broadcast ) 
determining, by the controller, a detection threshold based on the noise power output; (Wu, Para [0060], line 12-15, detector circuit (i.e. sniffer detection) threshold level -107dbm) and 
determine which portions of the bandwidth (Wu, Para [0022], line 13-14, a piece of unused spectrum is identified in the bandwidth allocated) of interest are available spectrum. (Wu, Para [0062], line 1-5, detector detects available spectrum).  

 Wu does not explicitly teach determining, by the controller, a ratio (            
                β
            
        ) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); 
comparing by the controller each IMF of the plurality of IMFs to the detection threshold.
and outputting an indication of the portions of bandwidth of interest that are available spectrum.
Dannenberg teaches 
outputting an indication of the portions of bandwidth of interest that are available spectrum (COL 2, line 27-33, “the estimated means square power bandwidth).
However, the prior art alone or in combination fails to anticipate or render obvious An EMD-based method of estimating noise power in a bandwidth of interest, the method comprising: receiving, by a controller, a signal comprising a bandwidth of interest; decomposing, by the controller, the signal into a plurality of intrinsic mode functions (IMFs) using an empirical mode decomposition (EMD) process, the plurality of IMFs comprising IMF1 to IMFx; determining, by the controller, a ratio (            
                β
            
        ) of IMF1 power to a total noise power of the received signal; determining, by the controller, a noise power output based on the ratio (            
                β
            
        ); determining, by the controller, a detection threshold based on the noise power output; and comparing by controller each IMF of the plurality of IMFs to the detection threshold to determine which portions of the bandwidth of interest are available spectrum.   in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. H. Al-Badrawi, N. J. Kirsch and B. Z. Al-Jewad, "Intrinsic Mode Function Based Noise Power Estimation With Applications to Semiblind Spectrum Sensing Methods," in IEEE Signal Processing Letters, vol. 24, no. 7, pp. 1088-1092, July 2017, doi: 10.1109/LSP.2017.2710883( Page 2, Section III, equation 3).
L. Zão, R. Coelho and P. Flandrin, "Speech Enhancement with EMD and Hurst-Based Mode Selection," in IEEE/ACM Transactions on Audio, Speech, and Language Processing, vol. 22, no. 5, pp. 899-911, May 2014, doi: 10.1109/TASLP.2014.2312541( Page 4, Section III, noise power spectrum is estimated by Fourier transform. (Page 5, Section III-B, noise power spectrum estimated based on equation 9. None of this estimating the noise based on EMD and ratio of IMF)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


AEYSHA . SULTANA
Examiner
Art Unit 2862



/Catherine T. Rastovski/Primary Examiner, Art Unit 2862